 

Exhibit 10.1

 

FORBEARANCE AND AMENDMENT AGREEMENT

 

This FORBEARANCE AND AMENDMENT AGREEMENT, dated as of January 26, 2017 (this
“Agreement”), is made by and among ALLIQUA BIOMEDICAL, INC., a Delaware
Corporation (the “Borrower”), AQUAMED TECHNOLOGIES, INC., a Delaware corporation
(the “Guarantor”; the Borrower and the Guarantor are each also referred to
herein individually as an “Obligor” and collectively as the “Obligors”) and
PERCEPTIVE CREDIT HOLDINGS, L.P., a Delaware limited partnership (the “Lender”).
Unless otherwise defined herein or the context otherwise requires, terms used in
this Agreement, including its preamble and recitals, have the meanings provided
in the Credit Agreement (defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantor and the Lender are parties to that certain
Credit Agreement and Guaranty, dated as of May 29, 2015 (the “Credit
Agreement”);

 

WHEREAS, pursuant to Section 8.4(b) of the Credit Agreement, (a) Consolidated
Total Revenue of the Borrower for the twelve consecutive month period ended
September 30, 2016 was required to be $22,250,000 and (b) Consolidated Total
Revenue of the Borrower for the twelve consecutive month period ended December
31, 2016 was required to be $24,600,000;

 

WHEREAS, the Borrower has requested that the Lender agree to certain amendments
and modifications to the Credit Agreement as further described herein; and

 

WHEREAS, the Lender is willing to agree to such amendments and modifications
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Article I
definitions

 

SECTION 1.1.     Certain Terms. The following terms (whether or not highlighted
in bold and/or italics) when used in this Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Chesapeake Contribution and Merger Agreement” means, collectively, that certain
Contribution Agreement and Plan of Merger, dated as of October 5, 2016, as
subsequently amended or otherwise modified, among the Company, Alliqua Holdings,
Inc., a wholly owned Subsidiary of the Company (“New Alliqua”), Chesapeake
Merger Corp., a wholly owned subsidiary of Alliqua Holdings, Inc. (“Chesapeake
Merger Corp”) and Soluble Systems, LLC and all exhibits, addendums and other
ancillary documents and instruments relative thereto or all or any portion of
the Chesapeake Transaction.

 

 1 

 

 

“Chesapeake Merger Corp” has the meaning provided within the definition of
“Chesapeake Contribution and Merger Agreement”.

 

“Chesapeake Transaction” means the transactions contemplated pursuant to the
Chesapeake Contribution and Merger Agreement, including (i) the proposed
reorganization resulting from the merger of Chesapeake Merger Corp with and into
the Borrower, (ii) the conversion of the Borrower’s Common Stock into common
stock, par value $0.001 per share, of New Alliqua, and (iii) the contribution by
Soluble Systems, LLC of substantially all of its assets to the surviving
corporation of the above referenced merger.

 

“Credit Agreement” is defined in first recital.

 

“Forbearance and Amendment Effective Date” is defined in Article IV.

 

“Guarantor” is defined in the preamble.

 

“Lender” is defined in the preamble.

 

“New Alliqua” has the meaning provided within the definition of “Chesapeake
Contribution and Merger Agreement”.

 

“Obligor” is defined in the preamble.

 

“Specified Defaults” is defined in Section 2.1(a).

 

“Termination Date” is defined in Section 2.1(b).

 

Article II
FORBEARANCE, ETC.

 

SECTION 2.1.     Forbearance, etc.

 

(a)          The Borrower acknowledges and agrees that it was in Default of
Section 8.4(b) of the Credit Agreement as of both September 30, 2016 and
December 31, 2016 (such Defaults being herein referred to as the “Specified
Defaults”). The Lender hereby agrees that, with respect to the Specified
Defaults (but only the Specified Defaults), it will refrain and forebear from
exercising or pursuing any rights or remedies under the Credit Agreement or
otherwise (including imposing a default rate of interest in respect of the
Specified Defaults pursuant to Section 3.6 of the Credit Agreement) or any other
Loan Document until (but only until) the Termination Date. Any term or provision
hereof to the contrary notwithstanding, the Lender is not waiving any of its
rights or remedies with respect to the Specified Defaults or any other Default,
but instead is simply agreeing not to take remedial action with respect to the
Specified Defaults until the Termination Date.

 

 2 

 

 

(b)       The “Termination Date” shall mean the earlier of (i) March 31, 2017,
(ii) the date when the Lender becomes aware that any other Default (other than
any Specified Default) has occurred and is continuing, and (iii) the date on
which the Lender becomes aware that the Chesapeake Transaction will not be
consummated and the Chesapeake Contribution and Merger Agreement has been
terminated. Upon the occurrence of the Termination Date the Lender may, with
respect to either or both of the Specified Defaults, pursue any rights and
remedies available to it under the Credit Agreement or any other Loan Document,
or pursuant to law or otherwise, with respect to any Defaults that have then
occurred and are outstanding (including the Specified Defaults), including, but
not limited to, declaring all or any portion of the outstanding principal amount
of the Loan and other Obligations to be immediately due and payable, imposing a
default rate of interest in respect of the Obligations in accordance with
Section 3.6 of the Credit Agreement, or pursuing any or all other rights and
remedies of the Lender as a secured party under the UCC, the Pledge and Security
Agreement or any other Loan Document.

 

(c)       The Company shall not enter into any amendment or otherwise modify the
Chesapeake Contribution and Merger Agreement, or waive any term, provision or
condition relative thereto or to all or any portion of the Chesapeake
Transaction, in each case, in a manner that is materially adverse to the
interests of the Lender, without the prior written consent of the Lender. In
addition, as a condition precedent to consummating the Chesapeake Transaction
(or any portion thereof), in the event the Company’s common stock is (or is to
be) converted into common stock of New Alliqua, prior to or simultaneously with
the consummation of such conversion an amended and replacement Warrant shall
have been issued by New Alliqua to the Lender (or its designee or assign) that,
among other things, reflects such conversion and otherwise contains terms and
provisions reasonably satisfactory to the Lender.

 

SECTION 2.2.  Limited Waiver. Lender hereby grants the Borrower a one-time
waiver of Section 8.5 of the Credit Agreement in order to allow the Borrower to
lend $350,000 to Soluble Systems LLC in order to extend the Outside Date (as
defined in the Chesapeake Contribution and Merger Agreement) until February 28,
2017, in accordance with Section 11.01(d)(iii) of the Chesapeake Contribution
and Merger Agreement. For the avoidance of doubt, nothing herein shall be
construed as a continuing waiver of Section 8.5 or any other provision of the
Loan Documents.

 

Article III
amendmentS TO CREDIT AGREEMENT

 

The provisions of the Credit Agreement referred to below are hereby amended in
accordance with this Article III.  Except as expressly so amended, the parties
hereto expressly acknowledge and agree that all other terms and provisions of
the Credit Agreement and each other Loan Document shall continue in full force
and effect without amendment or other modification of any type.

 

 3 

 

 

SECTION 3.1.    Amendment to Section 8.4(a). Effective on (and subject to the
occurrence of) the Forbearance and Amendment Effective Date, Section 8.4(a) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(a)       The Loan Parties, on a consolidated basis, shall maintain at all
times a minimum balance of $2,000,000 in unrestricted, unencumbered cash in one
or more Controlled Accounts that is free and clear of all Liens, other than
Liens granted hereunder in favor of the Lender and Permitted Liens. No later
than three (3) Business Days following the end of each calendar week, the
Borrower shall deliver to the Lender a written statement, certified by an
Authorized Officer of the Borrower, which evidences in reasonable detail the
amount of unrestricted, unencumbered cash held in such Controlled Accounts as of
the end of the previous calendar week;”

 

Article IV
conditions precedent

 

This Agreement shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Forbearance and Amendment Effective Date”):

 

SECTION 4.1.     Amended and Restated Warrant. The Lender shall have received an
Amended Warrant, in the form of Exhibit A hereto, fully executed by the
Borrower.

 

SECTION 4.2.     Chesapeake Contribution and Merger Agreement. The Lender shall
have received a true and correct copy of the Chesapeake Contribution and Merger
Agreement and such other documents and instruments specified in Section 5.3
below.

 

SECTION 4.3.     Counterparts. The Lender shall have received counterparts of
this Agreement executed on behalf of the Borrowers, the Guarantor, and the
Lender.

 

SECTION 4.4.     Effective Date Certificate. The Lender shall have received a
certificate, dated as of the Forbearance and Amendment Effective Date and duly
executed and delivered by an Authorized Officer of the Borrower and each
Guarantor certifying as to the matters set forth in Articles V and VI hereof, in
form and substance satisfactory to the Lender.

 

SECTION 4.5.     Costs and Expenses, etc. The Lender shall have received all
fees, costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including without limitation the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender, such fees,
costs and expenses not to exceed $15,000 in the aggregate.

 

SECTION 4.6.     Satisfactory Legal Form, etc. All legal matters incident to the
effectiveness of this Agreement shall be reasonably satisfactory to the Lender
and its counsel.

 

Article V
Representations and Warranties

 

To induce the Lender to enter into this Agreement, each Obligor represents and
warrants to the Lender as set forth below.

 

 4 

 

 

SECTION 5.1.     Validity, etc. This Agreement and the Credit Agreement (after
giving effect to this Agreement) each constitutes the legal, valid and binding
obligation of each Obligor, enforceable in accordance with its respective terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 5.2.     Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Agreement the following statements
shall be true and correct:

 

(a)            the representations and warranties set forth in each Loan
Document (as defined in the Credit Agreement) shall, in each case, be, in the
case of representations and warranties qualified as to knowledge, materiality,
Material Adverse Effect (as defined in the Credit Agreement) or any similar
qualification, true and correct in all respects, and, in the case of those
representations and warranties that are not so qualified, in all material
respects, with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

(b)            no Default (other than the Specified Defaults) shall have then
occurred and be continuing.

 

SECTION 5.3.     Chesapeake Contribution and Merger Agreement. Attached as
Exhibit B hereto is a true and correct copy of the Chesapeake Contribution and
Merger Agreement, together with all exhibits and attachments thereto and all
amendments, waivers and other modifications thereto since October 5, 2016.

 

Article VI
Confirmation

 

SECTION 6.1.     Reaffirmation. Each Obligor hereby consents to the
modifications made to the Loan Documents pursuant to this Agreement and hereby
agrees that, after giving effect to this Agreement, each Loan Document to which
it is a party, and all Obligations thereunder (including the guarantees made
pursuant to Article X of the Credit Agreement), are and shall continue to be in
full force and effect and the same are hereby ratified in all respects, except
that upon the occurrence of the Forbearance and Amendment Effective Date, all
references in such Loan Documents to the “Credit Agreement”, “Loan Documents”,
“thereunder”, “thereof”, or words of similar import shall mean the Credit
Agreement and the other Loan Documents, as amended or otherwise modified by this
Agreement.

 

SECTION 6.2.     Validity, etc. Each Obligor hereby represents and warrants, as
of the Forbearance and Amendment Effective Date, that immediately after giving
effect to this Agreement, each Loan Document, in each case as modified by this
Agreement (where applicable and whether directly or indirectly), to which it is
a party continues to be a legal, valid and binding obligation of such Obligor,
enforceable against such Person in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

 5 

 

 

Article VII
Miscellaneous

 

SECTION 7.1.     No Waiver. The Lender’s agreement not to pursue its rights and
remedies until the occurrence of the Termination Date as described in Section
2.1 herein is temporary and limited in nature. Except as expressly provided
herein, (i) nothing contained herein shall be deemed to constitute a waiver of
the Specified Defaults or any other Default or Event of Default or compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents or constitute a course of conduct or dealing among the parties
and (ii) the Lender reserves all rights, privileges and remedies under the
Credit Agreement and the other Loan Documents.

 

SECTION 7.2.     Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 7.3.     Integration. This Agreement, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

SECTION 7.4.     Cross-References; Headings. References in this Agreement to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Agreement. Headings and captions used in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

 

SECTION 7.5.     Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article XI thereof and all rules of interpretation set
forth in Article I thereof.

 

SECTION 7.6.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

SECTION 7.7.     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

 6 

 

 

SECTION 7.8.     Governing Law. This AGREEMENT shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to principles of conflicts of laws that would result in the application
of the laws of any other jurisdiction; provided that Section 5-1401 of the New
York General Obligations Law shall apply.

 

SECTION 7.9.     Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Obligors each jointly and severally agree that all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and the other Loan Documents shall remain unmodified and
shall continue to be, and shall remain, in full force and effect in all
respects.  The amendments and other waivers and modifications set forth in this
Agreement shall be limited precisely as provided for herein to the provisions
expressly amended herein or otherwise modified or waived hereby and shall not be
deemed to be an amendment to, waiver of, consent to or modification of any other
term or provision of the Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lender under the Credit Agreement or any of the
Loan Documents.

 

[Signature pages to follow]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       ALLIQUA BIOMEDICAL, INC.,         By /s/ Brian M. Posner  
Name: Brian M. Posner   Title: CFO       GUARANTOR:       AQUAMED TECHNOLOGIES,
INC.,         By /s/ Brian M. Posner   Name: Brian M. Posner   Title: CFO

 

 8 

 

 

LENDER:       PERCEPTIVE CREDIT HOLDINGS, LP       By Perceptive Credit
Opportunities GP, LLC,   its general partner         By /s/ Sandeep Dixit    
Sandeep Dixit     Chief Credit Officer         By /s/ Sam Chaula   Name: Sam
Chaula   Title: Portfolio Manager  

 

 9 

 